DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-5 are confusing because it is not clear exactly how “a rotating axis to traverse a surface” is defined over “a wheel axis to allow the wheel to travel in a plurality of traverse directions”.  As best as understood from the disclosure, both the rotating axis of the axle (109) and the rotating axis of the 
 In claim 11, “the locking pin” lacks antecedent basis.  
In claim 16, line 2, “the frame” lacks antecedent basis.
In claim 18, “the bearing” lacks antecedent basis.
In claim 19, line 1, “the truck” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rounds (5,461,753).
As to claim 1, Rounds shows a wheel assembly comprising at least one wheel (36) rotatable about a wheel axis (horizontal axis of the wheel axle) to traverse a surface in use, the wheel being mountable to a recreational vehicle body to rotate about a rotating axis (vertical axis of king pin 28) to allow the wheel to travel in a plurality of traverse directions; and a locking arrangement (70) movable between an unlocked condition in which the wheel is rotatable 
As to claim 2, the wheel assembly incudes an axle on which the wheel is rotatably mounted to rotate about the wheel axis (fig. 1).
As to claim 3, the wheel assembly includes a frame (18, 34, 34) on which the axle is mounted.
As to claim 4, the wheel assembly includes a bearing, the bearing including a plurality of races, the races being rotatable relative to each other about the rotating axis (ball bearing set 46 in upper and lower races, fig. 2).
As to claim 5, the bearing includes a fixed race (in plate 14, fig. 3) to be fixed to the recreational vehicle body; and a rotating race (42, in plate 18) coupled to the axle to rotate with the axle.
As to claim 6, the frame includes a lip (68) for supporting the bearing in use.
As to claim 7, the frame if lockable by way of the locking arrangement (fig. 2).

As to claim 10, the wheel assembly includes a truck (14).
As to claim 11, the locking pin I received into the truck (fig. 3). 
As to claim 12, the locking arrangement is biased by a biasing arrangement (col. 4, lines 27-34).
As to claim 13, the locking pin includes a manually manipulable handle (88).
As to claim 14, the locking pin is movable between a retracted position to unlock the frame and an extended position to lock the frame (col. 4, lines 13-42).
As to claim 15, the locking pin is biased to the extended positon (col. 4, lines 27-34).
As to claim 16, in the extended position (fig. 2) the locking pin is receivable into a receiving formation (44) of the frame to thereby lock rotating movement of the frame about the rotating axis.
As to claim 17, the receiving formation is one or more recesses (44).
As to claim 18, the bearing is at least partially mounted to a housing (50).
As to claim 19, the housing is attached to the truck by way of a support member (56) attached between the truck and the housing.
.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 2020/0007105 A1 (Cares) shows a wheel assembly having a locking screw to secure the wheel assembly in selected position.
US 6,206,389 B1 (Yagi) shows a wheel assembly with a locking screw to lock the wheel from swiveling.
US 8,414,000 B2 (Chen et al.) shows a wheel assembly of skateboard having centering spring to realign the wheel in the forward direction.
4,336,629 (Jarvis, Jr. et al.) has a swivel lock engaging with one of the notches in the caster body to prevent swiveling. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM	
February 13, 2021